Order filed October 12, 2015




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                           NO. 01-14-01005-CR
                                 ____________

              HAROLD JOSEPH NORWOOD, JR., Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 405th District Court
                         Galveston County, Texas
                     Trial Court Cause No. 13CR1311

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibits 1, 3, 24,
25, 58, 59, 60, 61, 62, 63.

      The exhibit clerk of the 405th District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibits 1, 3, 24, 25, 58, 59, 60, 61, 62,
63, on or before October 22, 2015. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this
court for their inspection; and, upon completion of inspection, to return the original
of State’s Exhibits 1, 3, 24, 25, 58, 59, 60, 61, 62, 63 to the clerk of the 405th
District Court.



                                              PER CURIAM